EXHIBIT B
FILED: NEW YORK COUNTY CLERK 06/12/2020 09:26 PM                                                      INDEX NO. 652258/2020
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 06/12/2020




          MAZZOLA LINDSTROM LLP
          1350 Avenue of the Americas, 2nd Floor
          New York, New York 10019
          646.216.8300
          Attorneys for plaintiff

          Wendy J. Lindstrom, Esq.
          D: 646.216.8440
          M: 516.680.2889
          wendy@mazzolalindstrom.com


          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          --------------------------------------------------------------------------X   Commercial Division
          ATHENA ART FINANCE CORP.,
                                                      Plaintiff,
                  -against-                                                             Verified Complaint
          that
          CERTAIN ARTWORK BY JEAN-MICHEL BASQUIAT                                       Index No. 652258/2020
          ENTITLED HUMIDITY, 1982, In Rem,
                                                       Defendant.
          --------------------------------------------------------------------------X

                  COMES NOW plaintiff Athena Art Finance Corp. (“Athena”), a specialty lender engaged

          in the business of providing loans secured by high value fine art. Athena made a loan to a

          borrower that was collateralized by the above-referenced in rem defendant, a painting known as

          “Humidity” by Jean-Michel Basquiat, 1982 (the “Basquiat”). As this Court is aware, that loan is

          in default. Athena now brings this verified complaint to sell the Basquiat in order to satisfy this

          Court’s previously entered $14,306,800.47 judgment in Athena’s favor. By and through its

          attorneys, Mazzola Lindstrom, LLP, Athena alleges therefor upon information and belief as

          follows:




                                                                   1


                                                               1 of 8
FILED: NEW YORK COUNTY CLERK 06/12/2020 09:26 PM                                               INDEX NO. 652258/2020
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 06/12/2020




                                                   Nature of Claim
                 1.      This is an in rem action to foreclose Athena’s lien, and to obtain an order

          permitting Athena to sell the Basquiat, an oil painting with dimensions of 96” x 72”, which is

          fairly and accurately reproduced here:




                 2.      The Basquiat is currently in the possession of Athena at a secure facility in New

          York, within the jurisdiction of the Supreme Court of the State of New York for the County of

          New York.

                 3.      This action arises out of a loan and security agreement, as amended from time to

          time between Athena and 18 Boxwood Green Limited (“Boxwood”) (the “LSA”), an entity

          which is 100% owned by Inigo Philbrick (“Philbrick”), who also separately provided both a

          personal guarantee and a corporate guarantee from his London company, Inigo Philbrick Limited

          (“IPL”) (collectively, the “Loan Obligors”), which loan was collateralized by the defendant in

          rem, and which loan was defaulted upon.



                                                          2


                                                       2 of 8
FILED: NEW YORK COUNTY CLERK 06/12/2020 09:26 PM                                                INDEX NO. 652258/2020
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 06/12/2020




                    4.    This Court has already entered a judgment for Athena and against the Loan

          Obligors in the amount of $14,306,800.47. See Athena Art Finance Corp. v. 18 Boxwood Green

          Limited, et al., NY County Index No. 657322/19 (Docket Entry 29, March 2, 2020) (Ostrager, J.)

          (the “Judgment”).

                    5.    As a result of this Court’s Judgment and under the explicit terms of the LSA,

          Athena, having possession of the Basquiat, is now entitled to sell it.

                    6.    The LSA, upon which this Court already has awarded judgment, is explicit that

          Athena already has the right to sell the painting unilaterally. It therefore now only seeks a

          declaration from this Court that it may sell the Basquiat without regard to outstanding claims

          from third parties purporting to hold some sort of interest in the painting.

                                           Procedural History and Record


                    7.    On March 31, 2017, Athena entered into the LSA and a promissory note (the

          “Original Note”) with Boxwood.

                    8.    Athena extended a loan commitment to Boxwood in the original amount of $10

          million under the LSA and the Original Note.

                    9.    On March 31, 2017, the same day as Athena and Boxwood entered into the LSA

          and the Original Note, IPL entered into a corporate guaranty and Philbrick entered into a

          personal guaranty.

                    10.   Also on March 31, 2017, Athena filed a UCC-1 statement in the District of

          Columbia against “all assets of [Boxwood] and all proceeds thereof.” Athena filed in the District

          of Columbia given Boxwood’s status as a foreign borrower incorporated under the laws of

          Jersey.

                                                            3


                                                        3 of 8
FILED: NEW YORK COUNTY CLERK 06/12/2020 09:26 PM                                                    INDEX NO. 652258/2020
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 06/12/2020




                    11.      Pursuant to Section 3.4 of the LSA, on April 7, 2017, the Basquiat was pledged

          as loan collateral.

                    12.      On May 28, 2018, the loan commitment was increased by $3.5 million permitting

          a total principal amount of up to $13.5 million.

                    13.      The following facts were presented to the Court in the proceeding at which the

          aforementioned Judgment was awarded against the Loan Obligors:

                             a.       On October 1, 2019, Boxwood was obligated to, but did not, make a

                             regularly scheduled monthly interest payment of $102,590.00, representing 30-

                             days of accrued interest from September 1, 2019 through September 30, 2019.1

                             b.       On October 4, 2019, Athena notified Boxwood that it had failed to make

                             the interest payment due on October 1, 2019, which failure Boxwood did not

                             remedy within the 30 day grace period, as required by the LSA, and has never

                             been paid to date.

                             c.       Athena served a notice of default upon all of Boxwood, IPL, and Philbrick

                             on October 14, 2019 based on other breaches of the LSA.

                             d.       As of October 31, 2019, Boxwood’s failure to pay interest constituted

                             another event of default under the LSA.

                             e.       Athena chose to exercise its rights under the LSA to “declare the

                             outstanding principal of the Loans, all interest thereon and all other Obligations to

                             be forthwith due and payable,” and its right to subject the entire outstanding

                             amount to the default interest rate and late fees as of October 31, 2019, the date



          1
              As of May 31, 2020, Athena is owed in excess of $15.5 million.
                                                                   4


                                                                4 of 8
FILED: NEW YORK COUNTY CLERK 06/12/2020 09:26 PM                                                         INDEX NO. 652258/2020
NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 06/12/2020




                          that Boxwood’s missed interest payment became another event of default under

                          the LSA.

                          f.      As set forth in the Judgment, the loan is subject to the contractual default

                          rate of 14.0701% per annum plus the late fee of 2%, and other fees, costs and

                          penalties.

                 14.      Today, June 12, 2020, Athena learned that Inigo Philbrick was taken into custody

          on June 11, 2020 by U.S. federal law enforcement agents in Vanuatu. According to a press

          release by the U.S. Department of Justice, Philbrick was transported to Guam, where he is

          expected to appear in federal court on June 15, 2020.

                 15.      Also today, June 12, 2020, a criminal complaint filed April 30, 2020 in the United

          States District Court for the Southern District of New York (Index No. 20 MAG 4507) was

          unsealed. Pursuant to that criminal complaint, Philbrick is charged with wire fraud and

          aggravated identity theft.

                                            Third Parties’ Purported Claims

                 16.      By email dated October 18, 2019, attorney Simon Bushell of Signature Litigation

          LLP in London advised Athena that his client, Satfinance Investment Limited (“Satfinance”),

          claimed an interest in the Basquiat.2 Shortly thereafter, Satfinance commenced an action against

          Athena in London, England (“Satfinance’s London Action”). The English court initially entered

          – but then on June 2, 2020 lifted – an injunction to prevent the sale of the Basquiat, dismissed

          Satfinance’s action against Athena altogether and awarded attorneys’ fees to Athena.

          Immediately thereafter, Athena filed the instant action.


          2
           Subsequently, attorney Derek J.T. Adler of Hughes Hubbard & Reed LLP, advised that he represents Satfinance’s
         interests in New York.
                                                                5


                                                            5 of 8
FILED: NEW YORK COUNTY CLERK 06/12/2020 09:26 PM                                               INDEX NO. 652258/2020
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 06/12/2020




                 17.      By email dated October 21, 2019, attorney Diana Wierbicki of the Withers law

          firm advised that her client, Delahunty Fine Art Ltd., claimed an interest in the Basquiat. On

          November 5, 2019 Athena was informed that Dan McClean of Cypress LLP had taken over that

          representation. Delahunty was subsequently joined to Satfinance’s London Action.

                    Prayer for Relief: Declaration that Athena May Sell the In Rem Defendant

                 18.     Athena repeats and realleges the allegations set forth above.

                 19.     Based upon the foregoing allegations, Athena is entitled to a declaration that it

          may now collect on the Judgment, plus accrued and unpaid stated interest, accrued and unpaid

          default interest, late fees, Collateral Administration Fees and Lender Expenses, as those terms

          are defined by the LSA, by selling the Basquiat as provided in the LSA upon which that

          Judgment was based.

                 WHEREFORE, plaintiff Athena Art Finance Corp. seeks a declaration that its right to

          sell the Basquiat in order to satisfy the Judgment, plus accrued and unpaid stated interest,

          accrued and unpaid default interest, late fees, Collateral Administration Fees and Lender

          Expenses in accordance with the LSA, is not separately violative of whatever rights any other

          person or entity may claim to have with respect to the in rem defendant – to wit, that Certain

          Artwork by Jean-Michel Basquiat entitled Humidity, 1982 –and that notice be deemed

          sufficient to the following potentially interested persons by delivery of these papers to the

          following addresses via email and Federal Express:

           SATFINANCE INVESTMENT LIMITED                       DELAHUNTY FINE ART LTD.
           BORIS PESKO and ALEKSANDAR PESKO                    DAMIAN DELAHUNTY
           c/o Derek J.T. Adler, Esq.                          c/o Daniel McClean, Esq.
           Hughes Hubbard & Reed LLP                           Cypress LLP
           One Battery Park Plaza, 17th floor                  11111 Santa Monica Boulevard, Suite 500
           New York, New York 10004-1482                       Los Angeles, California 90025
           (212) 837-6086                                      (424) 313-5674
           derek.adler@hugheshubbard.com                       dmcclean@cypressllp.com
                                                           6


                                                       6 of 8
FILED: NEW YORK COUNTY CLERK 06/12/2020 09:26 PM                                          INDEX NO. 652258/2020
NYSCEF DOC. NO. 2                                                                 RECEIVED NYSCEF: 06/12/2020




          INIGO PHILBRICK LIMITED
          INIGO PHILBRICK
          18 BOXWOOD GREEN LIMITED
          c/o Brebners, as agent for service of process
          for 18 Boxwood Green Limited
          30 Shaftesbury Ave, London, UK W ID SAR;
          london@brebners.com



          Dated: New York, New York
                 June 12, 2020               Respectfully submitted,
                                             MAZZOLA LINDSTROM, LLP


                                             By:________________
                                             Wendy J. Lindstrom
                                             Counsel for plaintiff Athena Art Finance Corp.
                                             1350 Avenue of the Americas, 2nd Floor
                                             New York, New York 10019
                                             D: 646.216.8440
                                             M: 516.680.2889
                                             wendy@mazzolalindstrom.com




                                                          7


                                                    7 of 8
FILED: NEW YORK COUNTY CLERK 06/12/2020 09:26 PM                                                                                                                                INDEX NO. 652258/2020
NYSCEF DOC. NO. 2                                                                                                                                                      RECEIVED NYSCEF: 06/12/2020

                                                                                           Verification




      State      of New         York               )

                                                   )               ss.:

       County         of New        York           )



                      Cynthia       Sachs,             being       duly    sworn,        deposes          and   says:



                      I am the         Chief       Investmeñt              Officer         of Athena        Art    Finance            Corp.,         the   plaintiff      in this

       action.        I have      read     the         complaint          herein       and    know        the   contents         thereof            to be true         to my   own

       knowledge,              except       as to those              matters         stated    on    information           and        belief,       and    as to those         matters   I

       believe        them        to be true.




                                                                                                                                                    achs




        Sworn         to before          me this
        12th     day     of June,          2020




        Notarf             blic




                                PU8GC                  STME          of    NEW        Ye                                                  .
       AloTffy
         S     icka     hon         A/o.       :   0    2.1.f   Co.7f?Ýo                                                          ·             .




                                                                                                      8 of 8
